DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/05/2021 these drawing are acceptable by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of US patent 11,146,914 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 7 limitation are found in claims 1 and 6 of US patent 11,146,914 B2 with obvious wording variation such as they both sets of claims are drawn to identifying a first user device potentially associated with a biohazard.

17,493,997
US 11,146,914 B2
1 and 7. A method for execution by one or more processing modules of one or more computing devices, the method comprises: 
identifying a first user device potentially associated with a biohazard; identifying a geographic area associated with the biohazard based on previous location information of the first user device;  estimating a time period of the biohazard based on one or more of: timing associated with interpreting a safety status text string generated by the first user device, timing associated with receiving a signal from a sensor device of the first user device, and timing associated with interpreting a second safety notification with regards to a second user device, wherein the second safety notification includes one or more of: a safety status level associated with the second user device, another geographic area associated with another biohazard, and previous location information of the first user device, wherein the second user device is potentially associated with the other biohazard; obtaining previous location information of a third user device by least one of: receiving the previous location information of the third user device from the third  user device, estimating the previous location information of the third user device based on current location information of the third user device, and accessing an information server to recover the previous location information of the third user device; 
identifying the third user device as potentially associated with the biohazard based on the geographic area associated with the biohazard and the previous location information of the third user device when at least some of location coordinates history of the third user device for the time period of the biohazard is within the geographic area associated with the biohazard, wherein the previous location information of the third user device includes the location coordinates history of the third user device; and issuing a safety notification to the third user device, wherein the safety notification includes one or more of the geographic area associated with the biohazard, a safety status request, a safety status level of the first user device, a subset of the previous location information of the first user device, and a subset of the previous location information of the third user device.

1 and 6. A method for execution by one or more processing modules of one or more computing devices, the method comprises: 
  identifying a first user device potentially associated with a biohazard;
 identifying a geographic area associated with the biohazard based on previous location information of the first user device; identifying a second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and previous location information of the second user device; and issuing a safety notification to the second user device, wherein the safety notification includes one or more of the geographic area associated with the biohazard, a safety status request, a safety status level of the first user device, a subset of the previous location information of the first user device, and a subset of the previous location information of the second user device; wherein the identifying the second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and the previous location information of the second user device comprises: estimating a time period of the biohazard based on one or more of: timing associated with interpreting a safety status text string generated by the first user device; timing associated with receiving a signal from a sensor device of the first user device; and timing associated with interpreting another safety notification with regards to a fourth user device, wherein the other safety notification includes one or more of: a safety status level associated with the fourth user device, another geographic area associated with another biohazard, and previous location information of the first user device, wherein the fourth user device is potentially associated with the other biohazard; obtaining the previous location information of the second user device by least one of: receiving the previous location information of the second user device from the second user device; estimating the previous location information of the second user device based on current location information of the second user device; and accessing an information server to recover the previous location information of the second user device; extracting location coordinates history of the second user device for the time period of the biohazard from the previous location information of the second user device; and selecting the second user device when at least some of the location coordinates history of the second user device for the time period of the biohazard is within the geographic area associated with the biohazard.


It is important to note that claimed features recited in claims 1 and 6 of U.S. Patent No. 11,146,914 B2 are more specific than claimed features recited in claims 1 and 7 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 11,146,914 B2.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641